ACCEPTED
                                                                                                        01-14-00796-cr
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                  In the Court of Appeals for the                                 1/14/2015 4:39:58 PM
                                                                                                   CHRISTOPHER PRINE
                                  First District Court of Appeals                                               CLERK

                                         No. 01-14-796-CR
                                         No. 01-14-797-CR
                                                                                  FILED IN
                                                       On Appeal from     1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
Ex Parte                                               The 338th District Court
                                                                          1/14/2015 4:39:58 PM
                                                       Harris County, Texas
                                                                            CHRISTOPHER A. PRINE
Garry Fuller                                                                      Clerk
                                                       Trial Court Cause Nos. 1413756, 1379141
                                   Motion for More Time to File Brief



       To the Honorable Court:

               Appellant moves to extend time to file his brief, which was due on

               December 29, 2014.

                  Appellant asks for an extension of sixty days, to February 17, 2015.

               This is his first motion to extend time to file the brief.

       Certificate of Service

                  A copy of this motion was served on the District Attorney of Harris

               County, Texas, by the Efile system.

                                                      Respectfully Submitted,
                                                      Bennett & Bennett, Lawyers
                                                      by:

                                                      _________________________
                                                      Mark Bennett
                                                      TBN 00792970
                                                      917 Franklin Street, Fourth Floor
                                                      Houston, Texas 77002
                                                      713.224.1747
                                                      MB@ivi3.com